Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 1 of 22 PageID 1350



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

 ROBERT W. CRONIN,

                  Plaintiff,

 v.                                           Case No. 3:17-cv-1283-J-39JBT

 JULIE L. JONES, SECRETARY,
 FLORIDA DEPARTMENT OF
 CORRECTIONS, et al.,

                Defendants.
 _______________________________

                                     ORDER

                                   I. Status

        Plaintiff Robert Cronin, an inmate of the Florida penal

 system, is proceeding on a pro se civil rights complaint (Doc. 1;

 Compl.) against the following Defendants: Mark S. Inch, Secretary

 of the Florida Department of Corrections (FDOC); Dr. Joey T.

 Kenney; and Dr. Errol A. Campbell. Plaintiff asserts Defendants

 were   deliberately    indifferent      to   his   serious    medical   needs.

 Against the Secretary of the FDOC, Plaintiff also asserts state

 negligence claims.     Before     the   Court   are   Defendants’    separate

 motions for summary judgment: Dr. Kenney’s motion (Doc. 137; Kenney

 Motion), with exhibits (Docs. 137-1 through 137-4; Kenney Ex. [1-

 4]); Dr. Campbell’s motion (Doc. 144; Campbell Motion), with

 exhibits   (Docs.   144-1   and    144-2;    Campbell   Ex.    [A,   B]);   and

 Secretary Inch’s motion (Doc. 146; Inch Motion).
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 2 of 22 PageID 1351



       Plaintiff has responded to each motion as follows: response

 to Dr. Kenney’s motion (Doc. 148; Pl. Kenney Resp.), with exhibits

 (Docs. 148-1 through 148-15; Pl. Kenney Resp. Ex. [A-O]); response

 to Secretary Inch’s motion (Doc. 151; Pl. Inch Resp.), with

 exhibits (Docs. 151-1 through 151-10; Pl. Inch Resp. Ex. [A-J]);

 and response to Dr. Campbell’s motion (Doc. 154; Pl. Campbell

 Resp.), with exhibits (Docs. 154-1 through 154-9; Pl. Campbell

 Resp. Ex. [A-I]).

                      II. Summary Judgment Standard

       Under Rule 56, “[t]he court shall grant summary judgment if

 the movant shows that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter

 of law.” Fed. R. Civ. P. 56(a). An issue is genuine when the

 evidence is such that a reasonable jury could return a verdict in

 favor of the nonmovant. Mize v. Jefferson City Bd. of Educ., 93

 F.3d 739, 742 (11th Cir. 1996) (quoting Hairston v. Gainesville

 Sun Publ’g Co., 9 F.3d 913, 919 (11th Cir. 1993)). “[A] mere

 scintilla    of   evidence   in   support   of   the   non-moving   party’s

 position is insufficient to defeat a motion for summary judgment.”

 Kesinger ex rel. Estate of Kesinger v. Herrington, 381 F.3d 1243,

 1247 (11th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc.,

 477 U.S. 242, 252 (1986)).

       The party seeking summary judgment bears the initial burden

 of demonstrating to the court, by reference to the record, that

                                       2
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 3 of 22 PageID 1352



 there are no genuine issues of material fact to be determined at

 trial. See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th

 Cir. 1991). The record to be considered on a motion for summary

 judgment      may    include        “depositions,       documents,         electronically

 stored    information,          affidavits       or    declarations,         stipulations

 (including      those        made     for   purposes        of    the      motion   only),

 admissions, interrogatory answers, or other materials.” Fed. R.

 Civ. P. 56(c)(1)(A).

        “When a moving party has discharged its burden, the non-

 moving party must then go beyond the pleadings, and by its own

 affidavits, or by depositions, answers to interrogatories, and

 admissions on file, designate specific facts showing that there

 is a genuine issue for trial.” Jeffery v. Sarasota White Sox,

 Inc., 64 F.3d 590, 593–94 (11th Cir. 1995) (internal citations

 and quotation marks omitted). Substantive law determines the

 materiality of facts, and “[o]nly disputes over facts that might

 affect the outcome of the suit under the governing law will

 properly preclude the entry of summary judgment.” Anderson, 477

 U.S.     at   248.      In    determining        whether         summary     judgment   is

 appropriate,        a   court       “must   view      all   evidence       and   make   all

 reasonable inferences in favor of the party opposing summary

 judgment.” Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir.

 1995) (citing Dibrell Bros. Int’l, S.A. v. Banca Nazionale Del

 Lavoro, 38 F.3d 1571, 1578 (11th Cir. 1994)).

                                              3
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 4 of 22 PageID 1353



                       III. Plaintiff’s Allegations1

       Plaintiff’s claims arise out of a slip-and-fall incident that

 occurred    at    Suwannee   Correctional      Institution-Annex   (SCI)     on

 November    12,   2015.   See   Compl.    at   7-8.   Plaintiff   alleges    he

 sustained an injury to his left shoulder/clavicle, which causes

 him “severe pain and [an] inability to lift [his] left arm beyond

 45 [degrees].” Id. at 7. Plaintiff received emergency treatment

 both at SCI and at Shands Live Oak Hospital (Shands). Id. at 7-8.

 In 2016, Centurion approved an orthopedic consult. Id. at 9. The

 orthopedist recommended surgery, which Centurion (through                   Dr.

 Campbell) denied, allegedly for cost-saving reasons. Id. at 9-10.

 Plaintiff    seeks    injunctive     relief     (medical    treatment)      and

 compensatory damages. Id. at 7.

                        IV. Analysis & Conclusions

                              A. Dr. Kenney’s Motion

       Dr. Kenney first asserts, as he did in his motion to dismiss,

 that he is not a state actor subject to liability under 42 U.S.C.

 § 1983. See Kenney Motion at 2, 7. In the alternative, Dr. Kenney

 argues the evidence does not support a finding of deliberate

 indifference. Id. at 2, 12.




       1Plaintiff’s allegations are fully set forth in this Court’s
 January 9, 2019 Order (Doc. 90).


                                       4
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 5 of 22 PageID 1354



        Deliberate indifference to an inmate’s serious medical needs

 constitutes the unnecessary and wanton infliction of pain, which

 the Eighth Amendment proscribes. Estelle v. Gamble, 429 U.S. 97,

 104 (1976). However, run-of-the-mill medical malpractice actions

 do not give rise to constitutional claims simply because the

 plaintiff is a prisoner. Id. In other words, even though prisoners

 are at the mercy of corrections officials for medical care,

 “[m]edical malpractice does not become a constitutional violation

 merely because the victim is a prisoner.” Id. at 106. In fact, the

 Supreme Court has long recognized, “a complaint that a physician

 has been negligent in diagnosing or treating a medical condition

 does not state a valid claim of medical mistreatment under the

 Eighth Amendment.” Id.

        Disputes regarding the adequacy of medical care a prisoner

 has received, including diagnostic testing, sound in tort law.

 Hamm    v.   DeKalb   Cty.,   774   F.2d   1567,   1575   (11th   Cir.   1985).

 Consequently, “[w]here a prisoner has received . . . medical

 attention . . . federal courts are generally reluctant to second

 guess medical judgments and to constitutionalize [tort] claims.”

 Id. (quoting Westlake v. Lucas, 537 F.2d 857, 860 n.5 (1st Cir.

 1981)    (alteration    in    original)).    “[T]he   question    of     whether

 governmental actors should have employed additional diagnostic

 techniques or forms of treatment ‘is a classic example of a matter

 for medical judgment’ and therefore not an appropriate basis for

                                        5
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 6 of 22 PageID 1355



 grounding liability under the Eighth Amendment.” Adams v. Poag, 61

 F.3d 1537, 1545 (11th Cir. 1995) (quoting Estelle, 429 U.S. at

 107).

       When   a   prisoner   complains      the   medical   care   he   received

 constitutes cruel and unusual punishment, he must demonstrate the

 treatment was “so grossly incompetent, inadequate, or excessive as

 to shock the conscience or to be intolerable to fundamental

 fairness.” Harris v. Thigpen, 941 F.2d 1495, 1505 (11th Cir. 1991)

 (quoting Rogers v. Evans, 792 F.2d 1052, 1058 (11th Cir. 1986)).

 See also Owens v. Sec’y of Fla. Dep’t of Corr., 812 F. App’x 861,

 869 (11th Cir. 2020) (per curiam) (affirming the district court’s

 grant of summary judgment in favor of a prison doctor who declined

 to order an x-ray, because the doctor’s medical judgment, “even if

 it were incorrect or in conflict with another doctor’s medical

 judgment,” was not a constitutional violation).

       Dr. Kenney assumes for purposes of his motion that Plaintiff’s

 shoulder injury constitutes a serious medical need. See Kenney

 Motion at 13. He argues, however, that he did not decline to treat

 Plaintiff’s      shoulder   injury.   As   the   attending   emergency     room

 physician at Shands on November 12, 2015, see Kenney Ex. 1 ¶ 2,

 Dr. Kenney examined Plaintiff and reviewed x-ray results, which a

 radiologist interpreted. See Kenney Ex. 4 at 1-2. Based on his

 physical examination and the x-ray results, Dr. Kenney diagnosed

 a left shoulder sprain. Id. at 1.

                                       6
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 7 of 22 PageID 1356



       Neither Dr. Kenney’s physical examination nor the radiology

 report showed a dislocation. Id.; Kenney Ex. 2 at 1; Kenney Ex. 1

 ¶¶ 18, 33. The x-ray showed “postsurgical changes and remote

 deformity of the humeral head and shoulder joint with advanced

 degenerative    disease.”    See   Kenney   Ex.   2   at   1.2   Dr.   Kenney

 administered pain medication and noted Plaintiff had “markedly

 improved after treatment.” See Kenney Ex. 4 at 3. Dr. Kenney

 discharged Plaintiff with medications and the following caution:

 “[I]f the symptoms persist or worsen the patient needs to return

 immediately for re-evaluation.” Id.

       In his response to Plaintiff’s interrogatories, Dr. Kenney

 summarized his treatment of Plaintiff as follows:

             [T]he medical record reflects that Dr. Kenney
             obtained a history, performed a physical exam,
             ordered medications and diagnostic testing,
             came to a diagnosis and discharged the patient
             from    the    emergency    department    with
             instructions for follow-up care, all of which
             was done within the standard of care of an
             emergency medicine physician.

 Pl. Kenney Resp. Ex. O ¶ 6.

       Plaintiff asserts the Shands emergency records are “largely

 inaccurate” because they were generated from a “boiler-plate” form

 and because subsequent x-rays showed he indeed had a dislocated


       2Plaintiff has surgical scars on his left shoulder from a
 prior surgery. See Pl. Kenney Resp. at 13. The prison doctor,
 Alexis Figueroa, asserts, “Plaintiff’s left clavicle deformity was
 present well before Plaintiff’s slip and fall incident of November
 11, 2015.” See Campbell Ex. B ¶ 15.
                                      7
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 8 of 22 PageID 1357



 shoulder. See Pl. Kenney Resp. at 5, 6. Even if true that Dr.

 Kenney     misdiagnosed   Plaintiff         or   incorrectly     attributed       his

 shoulder “deformity” to a pre-existing condition, such conduct

 amounts to negligence, not deliberate indifference.                        Plaintiff

 himself acknowledges Dr. Kenney misdiagnosed him. In his “slip-

 and-fall    timeline,”    Plaintiff      notes     he   asked    the      orthopedic

 surgeon, Dr. Kleinhands, why there had been “so much misdiagnosis.”

 See Pl. Kenney Resp. Ex. A at 5. According to Plaintiff, Dr.

 Kleinhands responded, “You don’t need a radiologist, you need an

 orthopedic surgeon.” Id.          See also Pl. Kenney Resp. Ex. J ¶ 6. As

 addressed above, a doctor’s misdiagnosis or inadequate treatment

 protocol does not give rise to a constitutional claim under the

 Eighth Amendment simply because the plaintiff is a prisoner. See

 Hamm, 774 F.2d at 1575.

       Notably, Dr. Kenney treated Plaintiff at the emergency room;

 he   was   not   responsible      for   Plaintiff’s     long-term         care.   The

 discharge     summary,    which    Plaintiff      provides      as   an    exhibit,

 highlights that distinction: “You should contact your follow-up

 physician as it is important that you let him or her check you and

 report any new or remaining problems since it is impossible to

 recognize and treat all elements of an injury or illness in a

 single emergency care center visit.” See Pl. Kenney Resp. Ex. K at

 3 (emphasis added).



                                         8
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 9 of 22 PageID 1358



       After   Plaintiff   was   discharged   from   Shands,   he   received

 treatment for his continued complaints of pain, which Plaintiff

 readily acknowledges. See Pl. Kenney Resp. at 13. See also Pl.

 Kenney Resp. Exs. J, M. The very next day, in fact, Plaintiff was

 seen at the prison infirmary, and the doctor ordered additional x-

 rays. See Campbell Ex. B ¶ 25(i).3 Dr. Kenney was not responsible

 for the care Plaintiff received or requested after his release

 from Shands. Thus, even if a referral to an orthopedic surgeon was

 delayed, as Plaintiff asserts, see Pl. Kenney Resp. at 13, such

 delay is not attributable to Dr. Kenney.

       In sum, assuming Dr. Kenney was a state actor when he treated

 Plaintiff, he carries his burden on summary judgment by showing

 the absence of a genuine issue of material fact regarding whether

 he was deliberately indifferent to Plaintiff’s serious medical

 needs. And Plaintiff fails to show the care Dr. Kenney provided

 was “so grossly incompetent, inadequate, or excessive as to shock

 the conscience or to be intolerable to fundamental fairness.” See

 Harris, 941 F.2d at 1505. Accordingly, Dr. Kenney is entitled to

 summary judgment and due to be dismissed from this action.4




       3Dr. Campbell’s exbibit B is the declaration of Dr. Alexis
 Figueroa, the SCI doctor who treated Plaintiff.

       4Given the Court finds Plaintiff fails to establish Dr.
 Kenney’s conduct constitutes deliberate indifference, Dr. Kenney’s
 argument that he was not a state actor is moot.
                                      9
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 10 of 22 PageID 1359



                            B. Dr. Campbell’s Motion

       Dr. Campbell offers the declarations of Dr. John P. Lay, Jr.

 (Centurion’s statewide medical director) and Dr. Alexis Figueroa

 (the prison doctor who treated Plaintiff) to demonstrate the

 absence of a genuine issue of material fact regarding whether Dr.

 Campbell    was    deliberately     indifferent   to   Plaintiff’s       serious

 medical needs. See Campbell Exs. A, B. Dr. Campbell does not

 dispute that Dr. Kleinhands recommended surgery in July 2016. See

 Campbell Motion at 9. Dr. Campbell also does not dispute that

 surgery    is   the   recommended    treatment    protocol    for    a   patient

 diagnosed with a grade 3 AC joint separation, which Dr. Kleinhands

 diagnosed Plaintiff as having. Id. at 10. See also Campbell Ex. A

 ¶ 24(xxi); Campbell Ex. B ¶ 25(xii). However, Dr. Campbell argues,

 he did not have subjective knowledge of Dr. Kleinhands’s diagnosis

 and, thus, his        denial of the       surgical request     was medically

 appropriate. See Campbell Motion at 18.

       Recognizing Plaintiff’s surgery should have been approved,

 Dr. Campbell attributes the improper denial to clerical errors,

 not to deliberate indifference. Id. at 20. Both Drs. Lay and

 Figueroa    aver      clerical   errors     occurred   in    the    Utilization

 Management (UM) process, which Centurion follows when outside

 medical treatment or consults are recommended for inmates. See

 Campbell Ex. A ¶¶ 11, 20-23; Campbell Ex. B ¶¶ 19-20, 25. Under

 the UM process, when an outside doctor recommends a procedure such

                                        10
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 11 of 22 PageID 1360



 as surgery, the UM coordinator at the prison compiles supporting

 medical records and electronically sends those, along with the

 appropriate form (DC4-702), to the UM clinician, a Centurion

 employee (in this case, Dr. Campbell). See Campbell Ex. A ¶¶ 11-

 15;    Campbell   Ex.   B   ¶¶   19-20.    Both   the   outside   doctor     (the

 specialist) and the prison doctor complete portions of the DC4-

 702 form, with the specialist completing page two (the back of the

 form), and the prison doctor completing page one (the front of the

 form). See Campbell Ex. A ¶¶ 24(xiv), 28.

        Dr. Campbell asserts the UM process failed in Plaintiff’s

 case because the UM coordinator sent Dr. Campbell only page two of

 the DC4-702 form, not the first. Id. ¶¶ 20-21. Page two included

 only the specialist’s recommendation (surgery), not the diagnosis

 (grade 3 AC joint separation), which Dr. Kleinhands wrote on page

 one of the form. Id. Dr. Campbell did not receive page one and,

 thus, did not see the diagnosis. It appears the UM coordinator

 sent only page two of the DC4-702 form because Dr. Kleinhands

 mistakenly completed both sides. Dr. Lay explains, “the procedure

 [that] is generally followed for completing a [DC4-702 form] is

 that    the   general   clinician/physician       on    the   grounds   at   the

 correctional institution must complete the first page . . . . Then

 the form goes to the specialist . . . . [who] must complete the

 second page.” Id. ¶ 28. Dr. Lay concludes, “it was not unreasonable

 or outside of applicable procedures for the UM [coordinator] to

                                       11
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 12 of 22 PageID 1361



 only       include   the   second   page    of   the   [form],”   nor   was    it

 unreasonable for Dr. Campbell to issue a decision even though the

 DC4-702 form was incomplete. Id. ¶¶ 29, 30.

        Not only did Dr. Campbell not receive the page of the form

 that included Dr. Kleinhands’s diagnosis, the medical records the

 UM coordinator sent with the incomplete DC4-702 form included a

 December 14, 2015 radiology report, which showed Plaintiff had a

 grade 2 AC joint separation, not a grade 3.5 Id. ¶ 22. See also

 Campbell Ex. B ¶ 29. Thus, Dr. Lay explains:

                     Based on the failure to include the first
                page of [the DC4-702 form] in the UM Request
                Packet, and the inclusion of the December 14,
                2015, x-ray report finding that Plaintiff
                suffered from a [g]rade 2 AC [j]oint
                separation, Dr. Campbell reasonably concluded
                that Plaintiff suffered from a [g]rade 2 AC
                [j]oint separation, and thus concluded that
                the Plaintiff did not need surgery.

 Campbell Ex. A ¶ 23. Drs. Lay and Figueroa aver Dr. Campbell

 reasonably       denied    the   surgical    recommendation   based     on    the

 information he knew at the time. Id. ¶¶ 23, 25; Campbell Ex. B ¶

 30. However, they both assert a UM clinician’s denial of a request

 for treatment “never means that the request is outright denied.”

 See Campbell Ex. A ¶ 17; Campbell Ex. B ¶ 22. Instead, it means

 the UM clinician needs more information or recommends the same




        The DC4-702 form Dr. Kleinhands completed, which includes
        5

 the grade 3 diagnosis, is dated July 18, 2016. See Campbell Ex. A
 at 33.
                                        12
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 13 of 22 PageID 1362



 results can be achieved through different means as set forth in an

 alternative treatment plan (ATP). See Campbell Ex. A ¶¶ 17-19;

 Campbell Ex. B ¶¶ 22-24.

       Based on the records Dr. Campbell received, he issued an ATP.

 In his ATP, Dr. Campbell acknowledged a grade 3 AC joint separation

 would   necessitate    surgical    intervention,    but   he   did   not   see

 evidence of such a diagnosis in the UM Request Packet the UM

 coordinator sent him:

             the patient has chronic AC [j]oint separation.
             Type I and II is [sic] managed nonoperatively.
             The Type III and IV is [sic] managed
             surgically. Orthopedist evaluation does not
             indicate type of AC joint separation. Request
             for   site   medical   director   to   contact
             orthopedist to discuss case and the type of AC
             joint separation. Recommend use of sling,
             NSAIDs, and joint rest in the interim.

 Campbell Ex. A at 35.

       Dr. Figueroa avers he examined Plaintiff twice after Dr.

 Campbell denied the request for surgery. See Campbell Ex. B ¶

 25(xiv). Dr. Figueroa reviewed his medical notes from the second

 visit, which he summarizes in his declaration as follows:

                  On December 20, 2016, I again personally
             examined the Plaintiff. I diagnosed the
             Plaintiff with chronic AC [j]oint separation.
             I noted in the medical records that I spoke
             with the Plaintiff about the ATP and plan of
             action. I also noted that at this moment there
             was no ADL (activity of daily living)
             limitation as well as no constant pain or
             discomfort. I noted that I discussed the case
             with Dr. Campbell. Based on the December 14,
             2015, x-ray report of Plaintiff’s left

                                      13
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 14 of 22 PageID 1363



             shoulder finding that Plaintiff was suffering
             from a [g]rade 2 AC [j]oint [s]eparation, it
             was determined that no surgery was necessary.

 Id. Dr. Figueroa avers he was unable to relay to Dr. Campbell that

 Dr. Kleinhands diagnosed a grade 3 AC joint separation because Dr.

 Figueroa never learned of the diagnosis. Id. ¶¶ 31-34. According

 to   Dr.   Figueroa,   he   did   not   review   or   see   Dr.   Kleinhands’s

 diagnosis. Id. ¶¶ 33, 34. Had Dr. Figueroa known of the diagnosis,

 he avers, he “would have advised Dr. Campbell and would have taken

 other actions to address the finding.” Id. ¶ 34.

       In response to Dr. Campbell’s motion, Plaintiff maintains Dr.

 Figueroa did indeed know of the grade 3 diagnosis. See Pl. Campbell

 Resp. at 3. Plaintiff explains he reviewed his medical file,

 obtained a copy of the July 2016 DC4-702 form, and brought it with

 him to his December 20, 2016 appointment with Dr. Figueroa. Id.

 Plaintiff contends he showed Dr. Figueroa the form, with the

 diagnosis, and suggested the ATP was issued in error given the

 form did indicate the type of joint separation. Id. at 3-4.

       Plaintiff also contests Dr. Figueroa’s assertion that he (Dr.

 Figueroa) could not have relayed the proper diagnosis to Dr.

 Campbell. Id. at 4. Plaintiff says, “Dr. Figueroa called Dr.

 Campbell on the telephone . . . . [and] relayed the information

 that [Plaintiff’s] injury was a grade-3 separation.” Id. According

 to Plaintiff, Dr. Figueroa was unable to convince Dr. Campbell to

 approve the surgery even though “Dr. Campbell was provided with

                                         14
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 15 of 22 PageID 1364



 the information he sought on his 9/16/16 ATP.” Id. at 7. Dr.

 Figueroa allegedly told Plaintiff Dr. Campbell said he “doesn’t

 care about the orthopedist’s grade-3 diagnosis.” Id. at 4.

       In support of his response, Plaintiff offers the following

 documentation: a “slip-and-fall timeline,” in which he documents

 the incident and all care he subsequently requested and received;

 his own declarations and those of other inmates; FDOC records;

 medical records; and Dr. Campbell’s responses to his discovery

 requests. In his timeline, which Plaintiff verifies under penalty

 of perjury is true and correct, Plaintiff says he reviewed Dr.

 Kleinhands’s diagnosis with Dr. Figueroa on December 20, 2016. See

 Pl. Campbell Resp. Ex. A at 11; Pl. Campbell Resp. Ex. B at 2.

       Dr. Figueroa and Plaintiff tell two different stories with

 respect to a legally significant fact—whether Dr. Campbell knew

 Dr.   Kleinhands      diagnosed   an     injury   that,   under     Centurion’s

 protocols,    meant    surgery    was    clinically    indicated.6    When   two

 parties’     stories    conflict,       neither   of   which   is    blatantly

 contradicted by indisputable evidence, a district court may not




       6The parties dispute other relevant facts as well. For
 instance, Dr. Figueroa expressly denies having made disparaging
 comments about Centurion and Dr. Campbell in front of Plaintiff.
 Compare Compl. at 9-10, with Campbell Ex. B ¶ 10. Additionally,
 Plaintiff says he told Dr. Figueroa that his shoulder injury
 limited his activities of daily living, contrary to Dr. Figueroa’s
 notes in his medical records. See Pl. Campbell Resp. at 9. See
 also Pl. Campbell Resp. Ex. A at 11; Pl. Campbell Resp. Ex. B at
 15.
                                         15
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 16 of 22 PageID 1365



 make credibility determinations in favor of one party over the

 other. See Sears v. Roberts, 922 F.3d 1199, 1206 (11th Cir. 2019)

 (“[S]tatements     in   [a   plaintiff’s]     verified    complaint,    sworn

 response to [a] motion for summary judgment, and sworn affidavit

 attached to that response should [be] treated as testimony by the

 district court.”).

       There is no indisputable evidence contradicting Plaintiff’s

 contention that he made Dr. Figueroa aware of the grade 3 diagnosis

 on December 20, 2016, and that Dr. Figueroa in turn informed Dr.

 Campbell of the diagnosis. Thus, the Court must credit Plaintiff’s

 sworn statement. Accepting as true that Dr. Campbell learned of

 Dr. Kleinhands’s diagnosis on December 20, 2016, but still declined

 to approve the surgical request for non-medical reasons, his

 conduct may constitute deliberate indifference. See Ancata v.

 Prison Health Servs., Inc., 769 F.2d 700, 704 (11th Cir. 1985)

 (“The knowledge of the need for medical care and intentional

 refusal to provide that care has consistently been held to surpass

 negligence       and     constitute        deliberate     indifference.”).

 Additionally,     because    this   constitutional      right   was   clearly

 established at the time of the incident, Dr. Campbell is not

 entitled to qualified immunity. See id.

       Dr. Campbell also argues Plaintiff sustained only a de miminis

 injury because his shoulder deformity was present before his fall.

 See Campbell Motion at 24. An injury that requires an emergency

                                       16
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 17 of 22 PageID 1366



 room    visit   and   has    been   diagnosed    as   requiring    surgical

 intervention cannot be said to be de minimis. The extent to which

 the November 12, 2015 fall exacerbated Plaintiff’s pre-existing

 shoulder injury is a matter in dispute, not subject to resolution

 on a motion for summary judgment.

                          C. Secretary Inch’s Motion

        Plaintiff pursues the following claims against Defendant

 Inch, as outlined in the Court’s Order on Defendants’ motions to

 dismiss (Doc. 90): (1) deliberate indifference to serious medical

 needs; (2) negligence (failure to ensure safe premises); and (3)

 medical negligence by FDOC’s x-ray contractors and subcontractors

 who failed to accurately diagnose Plaintiff’s injury. See Compl.

 at 14-15, 16, 17-18. Defendant Inch argues Plaintiff fails to offer

 evidence to substantiate his conclusory allegations. See Inch

 Motion at 3.

                        i. Deliberate Indifference

        Defendant Inch asserts the deliberate indifference claim is

 rebutted by Dr. Campbell’s affidavits and medical records offered

 in support of his motion. Id. at 4. Specifically, Defendant Inch

 states “No [surgical] recommendation . . . by Dr. Kleinhands as

 alleged has ever been established or provided to the court,” and

 Plaintiff only disagrees with the medical treatment provided. Id.

        Defendant Inch’s argument that no surgical recommendation has

 been established is overtly contradicted by the evidence: Dr.

                                      17
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 18 of 22 PageID 1367



 Kleinhands indisputably recommended surgery on July 18, 2016,

 which Dr. Campbell even acknowledges. See Pl. Campbell Resp. Ex.

 E at 5-6; Campbell Motion at 9. Moreover, as addressed above,

 construing the facts in a light most favorable to Plaintiff, the

 evidence permits the reasonable inference Dr. Campbell denied the

 surgical request for non-medical reasons. Because Defendant Inch

 makes no other argument related to the deliberate indifference

 claim, the claim may proceed.

                               ii. Negligence

       Defendant Inch contends Plaintiff provides no evidence to

 support his negligence claim—that the FDOC breached its duty to

 provide a safe working and living environment for inmates. See

 Inch Motion at 4. Defendant Inch acknowledges Plaintiff offers

 affidavits of other inmates who witnessed his fall, but Inch says

 the affidavits are exactly the same, “too general to defeat summary

 judgment,” and contain inadmissible hearsay. Id. at 4-5.

       The Federal Rules of Civil Procedure provide, “An affidavit

 or declaration used to support or oppose a motion must be made on

 personal knowledge, set out facts that would be admissible in

 evidence, and show that the affiant or declarant is competent to

 testify on the matters stated.” Fed. R. Civ. P. 56(c)(4). Plaintiff

 offers the declarations of two inmates who were working in food

 service with him on the day he fell. See Pl. Inch Resp. Ex. D at

 7-8, 9-10. Both inmates aver under penalty of perjury that they

                                      18
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 19 of 22 PageID 1368



 have “knowledge of the matters” stated in their declarations

 because they witnessed Plaintiff’s accident. Id. Accordingly, the

 declarations show the inmates have personal knowledge of the events

 and are competent to testify on such matters. Additionally, to the

 extent Plaintiff calls the inmates to testify at trial, their

 statements are capable of being reduced to admissible form. Thus,

 the Court will consider them.

       Both inmates aver no “wet floors” signs were displayed warning

 that the floor had recently been mopped. Id. at 7, 9. Additionally,

 the inmates contend, the worker who was responsible for cleaning

 the floors was never told to use “wet floor” signs, and inmates

 working in the dining area are not “safety trained” even though

 they are all forced to sign forms indicating otherwise. Id.

       In addition to the inmate declarations, Plaintiff offers

 Defendant Inch’s response to Plaintiff’s request for admissions,

 in which he admits “inmates, security and medical staff reported

 slip-and-falls in the [SCI] dining rooms prior to 11/12/15.” Id.

 at 26, 31.7 Considering the inmate declarations and Defendant


       7Defendant Inch faults Plaintiff for not providing evidence
 of prior, similar incidents that would have put the institution on
 notice of a safety hazard. See Inch Motion at 5. In response,
 Plaintiff notes Defendant Inch objected to most of his discovery
 requests. See Pl. Inch Resp. at 9. As an example, Plaintiff asked
 Defendant Inch to disclose “[a] printed log of the recorded slip-
 and-fall injuries that occurred at [SCI] [f]ood [s]ervice / dining
 hall from 2010 through present.” See Pl. Inch Resp. Ex. J at 3.
 Defendant Inch objected to the request as follows: “Objection—as
 the request is not proportionate to the efficacy of the request,
                                      19
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 20 of 22 PageID 1369



 Inch’s    discovery       responses,      Plaintiff     provides    some   evidence

 showing there remain genuine issues of material fact regarding

 whether officials were on notice of a safety hazard. As such, this

 claim may proceed.

                               iii. Medical Negligence

       Plaintiff      alleges        the   FDOC’s      medical      contractors   or

 subcontractors Tech Care and Schryver Medical, LLC, were negligent

 in preparing radiation reports by “failing to correctly report”

 Plaintiff’s injury and by not comparing the x-ray films to those

 taken previously. See Compl. at 18. Plaintiff alleges the radiology

 companies breached their duty of care to him, which caused his

 injury to worsen. Id. Defendant Inch argues Plaintiff provides no

 evidence to support his claim. See Inch Motion at 5.

       Plaintiff provides radiology reports from before his November

 2015 accident and after. See Pl. Inch Resp. Ex. E. According to

 Plaintiff, the radiologists should have obtained his 2011 x-ray

 results to compare to the x-rays taken in 2015 and 2016, and their

 failure    to   do   so       was   negligent,   especially      considering     one

 radiologist     noted     a    “[c]omparison     with    prior   radiographs,     if

 available, would be beneficial.” See Pl. Inch Resp. at 10-11. See

 also Pl. Inch Resp. Ex. E at 4.




 it is overbroad encompassing over 9 years of incidents that no
 stated relationship to this cause of action.” Id. at 5.
                                           20
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 21 of 22 PageID 1370



       Accepting as true that the radiologists failed to obtain

 Plaintiff’s previous x-ray films to compare to the 2015 and 2016

 x-ray films, Plaintiff’s claim for medical negligence fails. Under

 Florida    law,    a   plaintiff    must     comply       with    rigorous    presuit

 screening    requirements     before       filing     a    claim    for    negligence

 “arising out of the rendering of . . . medical care or services.”

 See Fla. Stat. § 766.106 (1)(a), (2)(a). See also J.B. v. Sacred

 Heart   Hosp.     of   Pensacola,   635      So.    2d    945,     949    (Fla.   1994)

 (“[C]hapter 766’s notice and presuit screening requirements apply

 to claims that ‘aris[e] out of the rendering of, or the failure to

 render, medical care or services.’”). Plaintiff does not allege or

 otherwise     show      he   complied        with     the        presuit    screening

 requirements. Additionally, Plaintiff offers no evidence showing

 the radiologists’ failure to compare x-ray films caused the alleged

 misdiagnosis. Thus, Plaintiff’s medical negligence claim is due to

 be dismissed.

       Accordingly, it is now

       ORDERED:

       1.    Defendant Kenney’s motion for summary judgment (Doc.

 137) is GRANTED. Defendant Kenney is entitled to summary judgment

 as to the deliberate indifference claim against him. Judgment in

 favor of Defendant Kenney will be withheld pending adjudication of

 the action as a whole. See Fed. R. Civ. P. 54.



                                         21
Case 3:17-cv-01283-BJD-JBT Document 160 Filed 09/02/20 Page 22 of 22 PageID 1371



       2.    Defendant Campbell’s motion for summary judgment (Doc.

 144) is DENIED.

       3.    Defendant Inch’s motion for summary judgment (Doc. 146)

 is GRANTED in part and DENIED in part.

       4.    Plaintiff will need assistance of counsel to present

 his case at a settlement conference and, if the case does not

 settle, at pretrial conference and trial. Thus, this case is

 REFERRED to the Jacksonville Division Civil Pro Bono Appointment

 Program so the designated deputy clerk of the Court may seek

 counsel to represent Plaintiff.

       DONE AND ORDERED at Jacksonville, Florida, this 2nd day of

 September 2020.




 Jax-6
 c:
 Robert W. Cronin
 Counsel of Record




                                      22
